Case 5:19-cv-00036-RWS Document 112 Filed 10/28/19 Page 1 of 5 PageID #: 5062




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

 MAXELL LTD.,                              §
                                           §
                                           §
               Plaintiff,                  §
                                           §   CIVIL ACTION NO. 5:19-CV-00036-RWS
 v.                                        §
                                           §
 APPLE INC,                                §
                                           §
               Defendant.                  §


                    JOINT SUPPLEMENTAL PROTECTIVE ORDER
       This Joint Supplemental Protective Order is in supplementation to the parties’

previous Agreed Protective Order. Docket No. 45. The Parties anticipate disclosure of

confidential information belonging to Intel Corporation (“Intel”), a non-party to the action,

and have agreed to these supplemental provisions. Accordingly, it is hereby ORDERED:

  A.     Scope

         1.     This Supplemental Protective Order sets forth additional restrictions
  governing the disclosure of Protected Material that constitutes or includes confidential
  or proprietary information or trade secrets of Intel (“Intel Protected Material”).

         2.    Except as supplemented or amended herein, the provisions of the
  Protective Order will apply to Intel Protected Material. In the event of a conflict
  between the Protective Order and this Supplemental Protective Order, the terms of this
  Supplemental Protective Order will govern.

         3.    Except as expressly stated otherwise, all terms used in this Supplemental
  Protective Order have the same meaning as used in the Protective Order.
Case 5:19-cv-00036-RWS Document 112 Filed 10/28/19 Page 2 of 5 PageID #: 5063




  B.         Designation of Intel Protected Material

             4.     In supplementation to Paragraph 7 of the Protective Order:

                 (a) A producing Party must designate Intel Protected Material as
  “INTEL CONFIDENTIAL,” “INTEL CONFIDENTIAL - ATTORNEYS’ EYES
  ONLY,” or “INTEL CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -
  SOURCE CODE.” The respective protections provided in the Protective Order for
  materials designated “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’ EYES
  ONLY,” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE”
  shall apply, as amended by this Supplemental Protective Order to Intel Protected
  Material.

               (b) Any portion of a transcript relating to Intel Protected Material shall
  be deemed “INTEL CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -
  SOURCE CODE.” If a Party desires to modify that classification, it must provide a
  copy of the relevant portion of the transcript to Intel. Paragraph 13 of the Protective
  Order will govern any such requests.

        C.        Additional Restrictions Concerning the Handling of Intel Source
                                                                            Code

         5.      Where Intel is not the Producing Party, any request by a Receiving Party
  for printouts of Intel Source Code pursuant to Paragraph 11(c)(v) of the Protective
  Order, must be forwarded to Intel. On receipt of such request, Intel shall then have the
  rights of a “Producing Party” under that paragraph to object to the request.

         6.      The printed copy sets of Intel Source Code must be kept at all times in
  the offices of Outside Counsel of the Receiving Party. They are prohibited from being
  kept, stored, or reviewed at the offices of the Receiving Party’s outside consultants or
  experts. On request by a Receiving Party, Intel will work with the Receiving Party to
  identify one or more offices of Intel’s outside counsel that could host printed copy sets
  for review by the outside consultants or experts.

         7.    Items designated as INTEL CONFIDENTIAL - OUTSIDE
  ATTORNEYS’ EYES ONLY - SOURCE CODE may be transported only by hand by
  a person authorized to have access under Paragraph 10 of the Protective Order. If an
  authorized person is taking that material on a flight, it must be carried on the plane and
  may not be checked. Intel Source Code Material may not be shipped by courier, such as
  Federal Express.

   D.        Prosecution and Development Bars.

             8.   With regard to persons who receive items designated “INTEL
                                           Page 2 of 5
Case 5:19-cv-00036-RWS Document 112 Filed 10/28/19 Page 3 of 5 PageID #: 5064




  CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or “INTEL CONFIDENTIAL -
  ATTORNEYS’ EYES’ONLY SOURCE CODE,” the subject matter of the
  prosecution bar in Paragraph 6(b)(i) and (ii) of the Protective Order shall be
  “technology directed to 3G and 4G wireless modem protocol software and hardware
  for mobile handset.”

          9. The final sentence of Paragraph 6(b) will not apply to items designated
  “INTEL CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or “INTEL
  CONFIDENTIAL - ATTORNEYS’ EYES’ ONLY SOURCE CODE.” Instead, for
  persons who receive such items, the prosecution bar will apply to patents, patent
  applications, specifications, and claims that claim priority prior to one year after the
  earlier of (a) the final resolution of this action, including all appeals and (b) the date on
  which Intel receives written notice that the person is withdrawing from the Protective
  Order and the Supplemental Protective Order and will no longer have access to any
  material designated “INTEL CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or
  “INTEL CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY SOURCE
  CODE,” as well as any materials that contain or disclose Intel Source Code Material.

          10. Before receiving items “INTEL CONFIDENTIAL - ATTORNEYS’ EYES
  ONLY” or “INTEL CONFIDENTIAL - ATTORNEYS’ EYES’ ONLY SOURCE
  CODE,” an outside consultant or expert or Shadow Juror must execute and deliver to
  Intel the “Certification of Outside Consultant” attached as Exhibit A agreeing not to
  perform hardware, software or product development work for commercial purposes on
  3G and 4G wireless modem protocol software and hardware for mobile handset until
  one year after the earlier of (a) the final resolution of this action, including all appeals
  and (b) the date on which Intel receives written notice that the person is withdrawing
  from the Protective Order and the Supplemental Protective Order and will no longer
  have access to any material designated “INTEL CONFIDENTIAL - ATTORNEYS’
  EYES ONLY,” or “INTEL CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES
  ONLY SOURCE CODE,” as well as any materials that contain or disclose Intel Source
  Code Material.

  E.     Other Provisions

         11. With regard to Intel Protected Material, the following terms shall include
  Intel even if Intel was not the party that produced that material:

         a.     “Producing Party,” as used in Paragraph 6(b), 6(e)(iv), 7(d)(ii), 8(b)(ix),
                9(b)(ix), 10(b)(viii), 10(c)(viii), 12, 13(b), 15(a), 18(a), and 19(b) of the
                Protective Order.

         b.     “the producing Party,” as used in Paragraph 6(c) of the Protective Order.



                                          Page 3 of 5
Case 5:19-cv-00036-RWS Document 112 Filed 10/28/19 Page 4 of 5 PageID #: 5065




         c.     “the Party,” as used in Paragraph 8(b)(iii), 9(b)(i), 9(b)(ii), 9(b)(vii),
                10(b)(i), 10(b)(ii), 10(b)(vi), 12(a)(iii), 12(b)(v), and 12(f).

         d.     “the Parties,” as used in Paragraph 11(c)(v) and 12(e) of the Protective
                Order.

         e.     “every Party who has produced such Discovery Material,” as used in
                Paragraph 14(a) of the Protective Order.

          12. To the extent that a Receiving Party is authorized under the Protective Order
  and this Supplemental Protective Order to transport or transmit electronic copies of
  Intel Designated Material, only the following methods may be used: (1) encrypted email
  using. an encryption tool that has a passphrase of at least 20 characters in length and
  using at least 128-bit Advanced Encryption Standard (AES) cipher option; (ii) a secure
  FTP site that implements 256 bit AES encryption over SSL and utilizes access controls,
  and the files containing the information are encrypted using a key length of at least 20
  characters and 256 bit AES encryption and are removed from the Secure FTP site within
  3 days; and
  (iii) hand-delivery, where the data is stored on an encrypted hard-drive using at least
  AES 128-bit hardware encryption algorithm and a removable hardware key or an RFID
  secured card.

        13. A Receiving Party that wants to file or otherwise submit Intel Designated
  Material must file the materials under seal and must immediately notify Intel.

         So ORDERED and SIGNED this 28th day of October, 2019.




                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE




                                        Page 4 of 5
Case 5:19-cv-00036-RWS Document 112 Filed 10/28/19 Page 5 of 5 PageID #: 5066




                                         Exhibit A

                  CERTIFICATION OF OUTSIDE CONSULTANT
                     REGARDING PROTECTIVE ORDER

         I,                                   , state:

         1.     I have read the Supplemental Protective Order for Intel

  Confidential Information and understand and will abide by its terms.

         2.     I agree not to perform hardware, software or product development

  work for commercial purposes on 3G and 4G wireless modem protocol software and

  hardware for mobile handset until one year after the earlier of (a) the final resolution

  of this action, including all appeals and (b) the date on which Intel receives written

  notice that I am withdrawing from the Protective Order and the Supplemental

  Protective Order and will no longer have access to any material designated “INTEL

  CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “INTEL CONFIDENTIAL -

  OUTSIDE ATTORNEYS’ EYES ONLY SOURCE CODE,” as well as any materials

  that contain or disclose Intel Source Code Material.

         I state under penalty of perjury under the laws of the United States that the

  foregoing is true and correct.

         Executed on                        , 20 .       ________________________
                                                          Signature




                                         Page 5 of 5
